El Juez Asociado Señoe Franco Soto,
emitió la opinión del tribunal.
Rafael Dros, que conducía un truck por la carretera No. 1, fue declarado culpable de una denuncia que le imputa baber violado las disposiciones de la Ley No. 75, para re-glamentar vehículos de motor, etc., aprobada en abril 13, 1916, y quien “por no ejercer el debido cuidado ni tomar *354las precauciones necesarias para garantizar la seguridad de vidas y propiedades (d) no se acercó lo necesario a su res-pectivo lado derecho para dar paso al automóvil No. 563 P. guiado por Víctor Flores, chauffeur No. 16-852, cho-cando el truck con la rueda izquierda delantera en el tapa-lodo izquierdo trasera del auto Buick, resultando éste con la transmisión rota y rotura de la boquilla de la rueda trasera izquierda.”
Se notará que la denuncia formula un cargo específico alegando que el acusado no se acercó lo necesario a su res-pectivo lado derecho y que por ese motivo se produjo el accidente. El Pueblo v. García, 28 D.P.R. 955. La denun-cia, sin embargo, pudo ser más clara en sus términos, ya que el caso, aparece comprendido en el apartado letra (d) del artículo 12, pero así redactada es suficiente;
El apelante únicamente discute la apreciación que hizo de la prueba el juez inferior.
La evidencia tendió a establecer que el truck subía una cuesta y se encontraba cerca de un caballo cargado de carbón, conducido por otra persona, que iban en la misma dirección, y a la vez, en sentido opuesto bajaba el automóvil Buick. Parece que el juez inferior llegó á la conclusión que el conductor del truck no teniendo libre su derecha y viendo el Buick que descendía debió mantenerse y acercarse lo más posible a su derecha para dar paso al otro carro que tenía expedita su derecha.- No haciéndolo así, su culpabilidad pareció evidente. El no debió abandonar su derecha en la creencia que su vehículo tendría espacio bastante para pasar en conjunción del caballo y el automóvil. Lo hizo, sin embargo, y debe sufrir la consecuencia de no conservar su derecha y acercarse lo más posible a'la misma.
La regla que cita el apelante, establecida en el Reglamento de la Comisión de Servicio Público de que “todo chauffeur estará en la obligación y así lo hará, de detener el vehículo que maneje o guíe cuando encontrare detenido frente a él otro vehículo, debiendo dejar el paso libre al que *355viniere en sentido opnesto y no tomará la izquierda del ve-hículo detenido hasta tanto no haya dejado pasar el que en sentido opuesto viniere,” era más bien para haber sido observada por él. Es verdad que no tenía ante él otro ve-hículo, pero sí tuvo un caballo conducido por otra persona y la situación era la misma. El acusado debió esperar, acercándose a su derecha, y dejar el paso libre al automó-vil que* venía en sentido contrario y no tomar la izquierda del caballo que se encontraba a su frente hasta que pasara dicho automóvil que tenía libre su derecha.
De todos modos la evidencia fué contradictoria y el conflicto fué resuelto en contra del acusado y no existiendo error manifiesto, pasión o prejuicio por parte del juez sentenciador, clebe confirmarse la sentencia.